                           Case 19-11396-MFW              Doc 315       Filed 12/18/19         Page 1 of 4



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re                                                         Chapter 11

         HDR HOLDING, INC., et al. 1                                   Case No.: 19-11396 (MFW)

                                    Debtors.                           (Jointly Administered)



                              NOTICE OF AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON DECEMBER 20, 2019 AT 11:30 A.M. (ET)

         FEE APPLICATIONS

         1.       First Interim Fee Applications [See Exhibit A attached hereto]

                  Responses Received:

                      A.       GenNx360 Capital Partners, L.P.’s and Schramm II Inc.’s Limited Objection
                               and Reservation of Rights to Counsel to the Official Committee of Unsecured
                               Creditors’ First, Second and Third Monthly Applications for Compensation
                               [D.I. 294, 11/15/19]

                      B.       GenNx360 Capital Partners, L.P.’s and Schramm II Inc.’s Limited Objection
                               and Reservation of Rights to the Official Committee of Unsecured Creditors’
                               Professionals Interim Applications for Compensation and Reservation of
                               Rights With Respect to the Debtors’ Counsel’s Interim Fee Application [D.I.
                               307, 12/5/19]

                  Related Documents:                                     [See also Exhibit A attached hereto]

                      C.       Certification of Counsel Regarding Proposed Order Approving First Interim
                               Fee Request of Young Conaway Stargatt & Taylor, LLP [D.I. 314, 12/13/19]

                  Status:      With respect to the fee applications of Young Conaway Stargatt & Taylor,
                               LLP, the Debtors have submitted a proposed order under certification of
                               counsel, which resolves the reservation of rights filed by GenNx360 and
                               Schramm II, and the Debtors respectfully request entry of the proposed order.
                               This matter is going forward with respect to the fee applications of the
                               Official Committee of Unsecured Creditors.

         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The Debtors’ mailing address is 800 E. Virginia Ave., West
         Chester, PA 19380.




25679323.1
                    Case 19-11396-MFW   Doc 315     Filed 12/18/19   Page 2 of 4



         Dated: December 18, 2019       /s/ Joseph M. Mulvihill
                                        Pauline K. Morgan (Bar No. 3650)
                                        Sean T. Greecher (Bar No. 4484)
                                        Joseph M. Mulvihill (Bar No. 6061)
                                        Jared W. Kochenash (Bar No. 6557)
                                        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Tel: (302) 571-6600
                                        Fax: (302) 571-1253

                                        Counsel to Debtors and Debtors in Possession




                                                2
25679323.1
                   Case 19-11396-MFW         Doc 315     Filed 12/18/19   Page 3 of 4



                                               EXHIBIT A

                         INDEX OF FIRST INTERIM FEE APPLICATIONS

         A.   Young Conaway Stargatt & Taylor, LLP [D.I. 295, 11/15/19]

              1.    First Monthly Application for Allowance of Compensation and Reimbursement of
                    Expenses as Counsel to the Debtors for the Period from June 24, 2019 through
                    July 31, 2019 [D.I. 170, 8/12/19]

              2.    Certificate of No Objection [D.I. 188, 9/24/19]

              3.    Second Monthly Application for Allowance of Compensation and Reimbursement
                    of Expenses as Counsel to the Debtors for the Period from August 1, 2019
                    through August 31, 2019 [D.I. 202, 9/12/19]

              4.    Certificate of No Objection [D.I. 238, 10/7/19]

              5.    Third Monthly Application for Allowance of Compensation and Reimbursement
                    of Expenses as Counsel to the Debtors for the Period from September 1, 2019
                    through September 30, 2019 [D.I. 266, 10/23/19]

              6.    Certificate of No Objection [D.I. 290, 11/14/19]

              7.    GenNx360 Capital Partners, L.P.’s and Schramm II Inc.’s Limited Objection and
                    Reservation of Rights to the Official Committee of Unsecured Creditors’
                    Professionals Interim Applications for Compensation and Reservation of Rights
                    With Respect to the Debtors’ Counsel’s Interim Fee Application [D.I. 307,
                    12/5/19]

         B.   Pepper Hamilton LLP [D.I. 292, 11/14/19]

              1.    First Monthly Application of Pepper Hamilton LLP as Counsel to the Official
                    Committee of Unsecured Creditors of HDR Holding, Inc., et al. for Allowance of
                    Compensation and Reimbursement of Expenses Incurred for the Period from July
                    9, 2019 through and including July 31, 2019 [D.I. 272, 10/25/19]

              2.    Second Monthly Application of Pepper Hamilton LLP as Counsel to the Official
                    Committee of Unsecured Creditors of HDR Holding, Inc., et al. for Allowance of
                    Compensation and Reimbursement of Expenses Incurred for the Period from
                    August 1, 2019 through and including August 31, 2019 [D.I. 273, 10/25/19]

              3.    Third Monthly Application of Pepper Hamilton LLP as Counsel to the Official
                    Committee of Unsecured Creditors of HDR Holding, Inc., et al. for Allowance of
                    Compensation and Reimbursement of Expenses Incurred for the Period from
                    September 1, 2019 through and including September 30, 2019 [D.I. 274,
                    10/25/19]




25679323.1
                   Case 19-11396-MFW         Doc 315     Filed 12/18/19   Page 4 of 4



              4.    GenNx360 Capital Partners, L.P.’s and Schramm II Inc.’s Limited Objection and
                    Reservation of Rights to Counsel to the Official Committee of Unsecured
                    Creditors’ First, Second and Third Monthly Applications for Compensation [D.I.
                    294, 11/15/19]

              5.    GenNx360 Capital Partners, L.P.’s and Schramm II Inc.’s Limited Objection and
                    Reservation of Rights to the Official Committee of Unsecured Creditors’
                    Professionals Interim Applications for Compensation and Reservation of Rights
                    With Respect to the Debtors’ Counsel’s Interim Fee Application [D.I. 307,
                    12/5/19]

         C.   PricewaterhouseCoopers LLP [D.I. 293, 11/15/19]

              1.    First Monthly Fee Application of PricewaterhouseCoopers LLP for Compensation
                    for Services Rendered and Reimbursement of Expenses as Financial Advisor to
                    the Official Committee of Unsecured Creditors for the Period July 12, 2019
                    through August 31, 2019 [D.I. 232, 10/3/19]

              2.    Certificate of No Objection [D.I. 271, 10/25/19]

              3.    Second Monthly Fee Application of PricewaterhouseCoopers LLP for
                    Compensation for Services Rendered and Reimbursement of Expenses as
                    Financial Advisor to the Official Committee of Unsecured Creditors for the
                    Period September 1, 2019 through September 30, 2019 [D.I. 248, 10/11/19]

              4.    Certificate of No Objection [D.I. 286, 11/4/19]

              5.    GenNx360 Capital Partners, L.P.’s and Schramm II Inc.’s Limited Objection and
                    Reservation of Rights to the Official Committee of Unsecured Creditors’
                    Professionals Interim Applications for Compensation and Reservation of Rights
                    With Respect to the Debtors’ Counsel’s Interim Fee Application [D.I. 307,
                    12/5/19]




                                                     2
25679323.1
